United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-40308
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RODOLFO GAMBOA, also known as Rudy Gamboa,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-03-CR-1-1
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodolfo Gamboa appeals the district court’s revocation of

his supervised release.   He argues that revocation was error

because it was based on unreliable and conflicting hearsay

information that he had assaulted his wife.

     The district court did not err in revoking Gamboa’s

supervised release.    United States v. Alaniz-Alaniz, 38 F.3d 788,

792 (5th Cir. 1994).    There was sufficiently reliable evidence in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40308
                                -2-

the form of the police report, the assault victim’s statement,

and the testimony of the probation officer to support the

district court’s determination that Gamboa assaulted his wife.

Id. at 791 & n.8.   The judgment of the district court is

AFFIRMED.